Citation Nr: 0424666	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  00-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for neck strain. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back strain.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for peptic ulcer 
disease.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
broken jaw.

5.  Entitlement to an increased rating for postoperative 
residuals of an acromioclavicular separation of the right 
shoulder with degenerative changes, currently evaluated as 
30 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
RO that denied applications to reopen previously denied 
claims of entitlement to service connection for neck strain 
and low back strain.

This matter is also on appeal from a January 2002 rating 
decision by the RO that denied applications to reopen 
previously denied claims of entitlement to service connection 
for peptic ulcer disease (PUD) and residuals of a broken jaw.  
The RO also denied a claim of entitlement to an increased 
rating for postoperative residuals of an acromioclavicular 
separation of the right shoulder with degenerative changes, 
and entitlement to TDIU.  The veteran was notified of these 
actions by a letter in February 2002.  (The question of 
entitlement to TDIU is deferred pending completion of the 
evidentiary development sought in the remand that follows the 
Board's decision below.)  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in December 2003.  At his hearing, 
the veteran raised the issues of entitlement to service 
connection for kidney disability, service connection for 
bowel disability, and service connection for bladder 
disability.  These issues are referred to the RO for 
appropriate action.

Given the grant of the applications to reopen claims of 
service connection for neck strain and low back strain, as 
set forth below, the Board will address the underlying 
question of service connection for neck strain and service 
connection for low back strain in the remand that follows the 
decision below, along with the issue of entitlement to an 
increased rating for postoperative residuals of an 
acromioclavicular separation of the right shoulder with 
degenerative changes.


FINDINGS OF FACT

1.  By rating action in April 1992, the RO denied 
applications to reopen claims of service connection for neck 
strain and low back strain.  The veteran was notified of the 
denials by letter in May 1992, but he did not initiate a 
timely appeal of either claim.  Claims to reopen were filed 
in April 1999.

2.  By rating action in November 1997, the RO denied a claim 
of entitlement to service connection for residuals of a 
broken jaw.  The veteran was notified of the denial by letter 
that same month, but he did not initiate a timely appeal.  A 
claim to reopen was filed in October 1999.

3.  By rating action in May 1971, the RO denied an 
application to reopen a claim of service connection for PUD, 
then characterized as a stomach condition.  The veteran was 
notified of the denial by letter in June 1971, but he did not 
initiate a timely appeal.  A claim to reopen was filed in 
October 1999.

4.  Certain new evidence received since the April 1992 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
neck strain.

5.  Certain new evidence received since the April 1992 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
low back strain.

6.  Evidence received since the May 1971 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for PUD.

7.  Evidence received since the November 1997 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for residuals of a 
broken jaw.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for neck strain 
has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for low back 
strain has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PUD has not 
been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of a broken jaw has not been received.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran maintains that he is entitled to service 
connection for neck strain, low back strain, PUD, and 
residuals of a broken jaw.  According to the veteran, he 
believes that such disabilities had their onset during active 
military service.  Specifically, he claims that, at the time 
he injured his right shoulder, he also injured his back with 
compression fractures and developed a chronic neck problem.

The veteran's service medical records show that, in October 
1962, acute urethritis due to gonococcus was diagnosed.  In 
November 1962, the veteran was seen for complaints low back 
pain.  It was noted that the onset was about one week.  He 
reported pain in both lumbar regions.  The impression was 
possible urinary tract infection.  In February 1963, it was 
noted that the veteran had had gonococcus in October 1962 and 
had had intermittent right-sided low back pain since then.  
In March 1963, he was seen for complaints including back 
pain.  The impression was genitourinary infection, subsiding.  
In May 1963, the veteran was thrown onto his right shoulder 
in a judo match and subsequently injured it.  The diagnoses 
were contusion right shoulder and upper back strain.  A 
January 1964 separation examination report notes that the 
veteran had a complete right acromio-clavicular separation in 
May 1963, secondary to judo, and he was cleared by an 
orthopedic clinic for separation.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection may also be 
established under 38 C.F.R. § 3.303(b) by evidence of the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 in 
conjunction with evidence of current manifestations of the 
same chronic disease, or in cases where a chronic disease is 
not present during service, by evidence of continuity of 
symptomatology since service.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

Where service connection for a disability has been denied in 
a final Board or rating decision, a subsequent claim of 
service connection for that disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108.  The Board must address the question of 
whether new and material evidence has been received in the 
first instance because it determines the Board's jurisdiction 
to reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the consideration of whether evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's applications to reopen 
were each filed prior to August 29, 2001, the new provisions 
do not apply to his case.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Neck Strain

With respect to the veteran's claim of service connection for 
neck strain, the RO previously denied the veteran's 
application to reopen the claim of entitlement to service 
connection for neck strain by rating action of April 1992.  
The RO notified the veteran of that decision in May 1992, but 
he did not initiate a timely appeal within the one-year 
period allowed and, as a result, the denial became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 
(1991).  

As the April 1992 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.129, 19.192, the claim 
may now be reopened only if new and material evidence has 
been submitted since the last final disallowance-April 1992.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The evidence available at the time of the April 1992 denial 
included the veteran's service medical records, private 
treatment records since July 1964, and VA treatment records 
since August 1965.

When examined by VA in August 1965, the veteran complained of 
trouble in his neck.  Examination revealed the veteran's back 
was well formed, and there was no limitation of motion in the 
lower portion of the back.  At a special VA examination in 
August 1965, the veteran reported that he had injured his 
right shoulder during service.  He reported that, after 
service, he was fired from the police force in December 1964 
and had not finished school.  The final diagnosis was old 
right acromioclavicular separation.

When examined by VA in July 1972, the examiner noted that the 
veteran underwent a resection of the distal right clavicle in 
April 1971.  The veteran complained of pain from the back, 
from the lower neck region to the mid-back.  He also 
complained of aches and pains involving the shoulders, arms, 
and back, none of which the examiner could determine had 
anything to do with the postoperative course.

VA outpatient treatment reports show that, in June 1990, it 
was noted that the veteran had a history of an airplane 
accident in March 1990 with right shoulder, arm, and neck 
pain.  In July 1991, it was noted that the veteran was seen 
with complaints of right shoulder, neck, and back pain with a 
history of onset after the airplane accident in March 1990.  
In August 1991, the provisional diagnosis was neck and 
shoulder pain secondary to previous trauma.

Correspondence from Dr. D.H., dated in June 1990, indicates 
that the veteran was seen for complaints of neck pain, upper 
back pain, and occasional low back pain.  The veteran's 
history began in 1961 as a paratrooper when he landed on his 
buttocks and sustained a T10, 11, and 12 compression 
fracture.  In 1963, the veteran sustained a right shoulder 
separation and severe cervical sprain.  In May 1990, the 
veteran was in an airplane accident, which greatly increased 
his neck pain.  The assessments included chronic cervical and 
lumbar sprain.

Correspondence from Dr. D.H., dated in August 1990, indicates 
that the veteran was first seen in June 1990, when he was 
suffering from neck pain with headaches, and upper and lower 
back pain.  It was noted that the veteran's history included 
an extensive injury history that began in 1961 when the 
veteran was parachuting as a paratrooper and reportedly 
sustained compression fractures of the thoracic spine.  Dr. 
D.H. noted that the veteran had been involved in an airplane 
accident in May 1990, which further aggravated his spinal and 
related pain complaints.  The final diagnoses were cervical 
spondylosis with degenerative disc disease, thoracic 
spondylosis with compression fractures of T10 and T11, and 
chronic lumbar strain.

A report from a private chiropractor, V.S., dated in October 
1990, indicates that the veteran was first seen in June 1972, 
when he had a dropped right shoulder.  It was noted that the 
veteran's history included an injury in June 1962 as a 
paratrooper, which resulted in compression fractures of D-10, 
11, and 12, and some compression to L-1.  An additional 
injury occurred in April 1963 during a judo tournament when 
the veteran was thrown so that he landed on the right side of 
his head and shoulder, injuring his upper and lower 
cervicals, upper dorsal area, and causing a complete 
separation of the acromio-clavicular joint.

Treatment records from Dr. D.H., dated in June 1991, 
indicates that the veteran evidently had fallen and did have 
an abrasion across the posterior neck and thoracic spine 
region, and continued to have isolated neck pain with range 
of motion.  

The veteran submitted his application to reopen his claim of 
service connection for neck strain in April 1999.  The Board 
has reviewed the evidence received subsequent to the April 
1992 RO denial and finds that new and material evidence has 
in fact been received.

The additional evidence received since the April 1992 RO 
denial includes a December 1987 VA hospital discharge 
summary, reflecting that the veteran was treated for 
headaches.  Cervical spine x-rays revealed degenerative 
changes in the cervical spine with osteophytes along the 
posterior aspect of the C5 and C6, and narrowing of the C5 
and C6 interspaces.  Diagnoses included degenerative joint 
disease of the cervical spine.

When examined by VA in September 1999, the diagnoses included 
cervical spondylosis.  

When examined by a private physician in March 1999, the 
veteran gave a history of incurring two injuries in service.  
The veteran noted that, in 1962, he landed on his buttocks 
and suffered T10, T11, T12, and L1 compression fractures.  
The physician opined that, by history, the veteran suffered 
multiple spinal and right shoulder problems as a result of 
the injuries sustained while in service and particularly 
related to two traumatic events, the first occurring in 1962 
and the second in 1965.  The physician also opined that the 
veteran suffered from thoracic spondylosis and pain, possibly 
accelerated by the microtrauma to the spine incurred while 
serving as a paratrooper.

Correspondence from a private dentist, dated in October 2001, 
indicates that the veteran reported two service-related 
episodes that had contributed to his head and neck pain.  The 
veteran reported that he was dropped on his head during a 
karate tournament in service, and a service dentist broke the 
veteran's jaw during an extraction of the veteran's third 
molars.  The dentist opined that either or both of these 
episodes had contributed to the present head and neck pain.

The evidence obtained in connection with the veteran's 
attempt to reopen also includes, of particular interest, a 
July 2002 VA examination report indicating that the etiology 
of the veteran's neck pain was secondary to degenerative 
arthritis, which was not caused by the judo fall injury in 
service. 

The Board finds that the March 1999 and October 2001 opinions 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a) because they tends to support the 
veteran's claim in a manner different from the evidence 
previously of record.  Such nexus opinions add to the 
information that was previously of record.  Consequently, it 
may be said that this evidence bears directly and 
substantially upon the issue at hand, is neither duplicative 
nor cumulative, and is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a).  In other words, the 
evidence now tends to provide probative information beyond 
what was known previously.  Accordingly, the Board concludes 
that new and material evidence has been received.  To this 
extent, the appeal is allowed.

B.  Low Back Strain

With respect to the veteran's claim of service connection for 
low back strain, the RO previously denied the veteran's 
application to reopen the claim of entitlement to service 
connection for low back strain by rating action of April 
1992.  The RO notified the veteran of that decision in May 
1992, but he did not initiate a timely appeal within the one-
year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 
19.192 (1991).  

As the April 1992 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.129, 19.192, the claim 
may now be reopened only if new and material evidence has 
been submitted since the last final disallowance-April 1992.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 
Manio, supra; Smith, supra.

The evidence available at the time of the April 1992 denial 
included the veteran's service medical records, private 
treatment records since July 1964, and VA treatment records 
since August 1965.

A private treatment record from T.H., D.C., dated in July 
1965, indicates that between October 1964 and February 1965, 
the veteran received 21 treatments to adjust the back.  The 
diagnoses were moderate to severe sprain of lower thoracic 
and lower lumbar spine, and spasm and contractions of the 
musculature in these regions.  When the veteran was released 
in February 1965, it was not suspected that the veteran would 
incur permanent disability.  

Correspondence from C.M., D.O., received in June 1972, 
indicates that the veteran was seen in November 1971 for 
right shoulder pain and upper back pain.  

When examined by VA in July 1972, the examiner noted that the 
veteran underwent a resection of the distal right clavicle in 
April 1971.  The veteran complained of aches and pains 
involving the shoulders, arms, and back, none of which the 
examiner could determine had anything to do with the 
postoperative course.

A private lumbosacral spine series, taken in September 1986, 
indicates that the veteran had early spondylosis present.  
The impression of the thoracic spine was that the veteran's 
old injury appeared to have involved the disc space between 
T10 and T11.

VA outpatient treatment reports show that, in June 1990, it 
was noted that the veteran had a history of an airplane 
accident in March 1990 with right shoulder, arm, and neck 
pain.  In July 1991, it was noted that the veteran was seen 
with complaints of right shoulder, neck, and back pain with 
history of onset after the airplane accident in March 1990.  
In August 1991, the provisional diagnosis was neck and 
shoulder pain secondary to previous trauma.

Correspondence from Dr. D.H., dated in June 1990, indicates 
that the veteran was seen for complaints of neck pain, upper 
back pain, and occasional low back pain.  The veteran's 
history began in 1961 as a paratrooper when he landed on his 
buttocks and sustained a T10, 11, and 12 compression 
fracture.  In 1963, the veteran sustained a right shoulder 
separation and severe cervical sprain.  In May 1990, the 
veteran was in an airplane accident, which greatly increased 
his neck pain.  The assessments included chronic cervical and 
lumbar sprain.

Correspondence from Dr. D.H., dated in August 1990, indicates 
that the veteran was first seen in June 1990, when he was 
suffering from neck pain with headaches, and upper and lower 
back pain.  It was noted that the veteran's history included 
an extensive injury history that began in 1961 when the 
veteran was parachuting as a paratrooper and reportedly 
sustained compression fractures of the thoracic spine.  Dr. 
D.H. noted that the veteran had been involved in an airplane 
accident in May 1990, which further aggravated his spinal and 
related pain complaints.  The final diagnoses was cervical 
spondylosis with degenerative disc disease, thoracic 
spondylosis with compression fractures of T10 and T11, and 
chronic lumbar strain.

A report from a private chiropractor, V.S., dated in October 
1990, indicates that the veteran was first seen in June 1972, 
when he had a dropped right shoulder.  It was noted that the 
veteran's history included an injury in June 1962 as a 
paratrooper, which resulted in compression fractures of D-10, 
11, and 12, and some compression to L-1.  An additional 
injury occurred in April 1963 during a judo tournament when 
the veteran was thrown so that he landed on the right side of 
his head and shoulder, injuring his upper and lower 
cervicals, upper dorsal area, and causing a complete 
separation of the acromio-clavicular joint.

The veteran submitted his application to reopen his claim of 
service connection for residuals of low back strain in April 
1999.  The Board has reviewed the evidence received 
subsequent to the April 1992 RO denial and finds that new and 
material evidence has in fact been received.

When examined by a private physician in March 1999, the 
veteran gave a history of incurring two injuries in service.  
The veteran noted that, in 1962, he landed on his buttocks 
and suffered T10, T11, T12, and L1 compression fractures.  
The physician opined that, by history, the veteran suffered 
multiple spinal and right shoulder problems as a result of 
the injuries sustained while in service and particularly 
related to two traumatic events, first occurring in 1962 and 
the second in 1965.  The physician also opined that the 
veteran suffered from thoracic spondylosis and pain, possibly 
accelerated by the microtrauma to the spine incurred while 
serving as a paratrooper.

The evidence obtained in connection with the veteran's 
attempt to reopen also includes, of particular interest, a 
July 2002 VA examination report indicating that the etiology 
of the veteran's thoracolumbar back pain or chronic back pain 
was secondary to degenerative arthritis, which was not caused 
by the judo fall injury in service.

The Board finds that March 1999 report constitutes evidence 
that is new and material as defined by 38 C.F.R. § 3.156(a) 
because it tends to support the veteran's claim in a manner 
different from the evidence previously of record.  Such a 
nexus opinion adds to what was previously of record.  
Consequently, it may be said that this evidence bears 
directly and substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
the evidence now tends to provide probative information 
beyond what was known previously.  Accordingly, the Board 
concludes that new and material evidence has been received.  
To this extent, the appeal is allowed.



C.  Broken Jaw

With respect to the veteran's claim of service connection for 
residuals of a broken jaw, the RO previously denied the 
veteran's claim of entitlement to service connection for 
residuals of a broken jaw by rating action of November 1997.  
The specified basis for the denial of service connection was 
that the veteran did not have a current disability.  The RO 
notified the veteran of that decision, but he did not 
initiate a timely appeal within the one-year period allowed 
and, as a result, the denial became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1997).  

As the November 1997 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, the 
claim may now be reopened only if new and material evidence 
has been submitted since the last final disallowance-
November 1997.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); Manio, supra; Smith, supra.

The evidence available at the time of the November 1997 
denial included the veteran's service medical records, 
private treatment records since July 1964, and VA treatment 
records since August 1965.

The veteran's service medical records were negative for any 
treatment of a broken jaw.  He was treated for an impacted 
wisdom tooth, which was extracted in June 1962.

A VA hospital summary indicates that the veteran was 
hospitalized form November 1969 to December 1969.  The 
diagnoses were schizophrenic reaction, and periodontitis and 
impacted teeth.  The veteran underwent an extraction of teeth 
1 and 17.  It was noted that he had his upper third molar 
extracted and he did well in the hospital.  

The veteran submitted his application to reopen his claim of 
service connection for residuals of a broken jaw in October 
1999.  The additional evidence received since the November 
1997 RO denial includes duplicate copies of his service 
medical records.  The evidence also includes new medical 
evidence, which consists of VA and private medical records.  
With the exception of the duplicate records, this evidence 
was not of record at the time of the November 1997 denial, 
but it is not "material" because it does not address the 
question of whether the veteran has any residuals of a broken 
jaw that are attributable to military service, at least not 
in a way different from what was previously shown.  
Significantly, the newly received evidence does not show that 
the veteran has received treatment for residuals of a broken 
jaw.  In fact, the record continues to show that the veteran 
does not have any current residuals of a broken jaw for which 
service connection may be granted, something which was 
previously known at the time of the November 1997 RO denial.

The evidence obtained in connection with the veteran's 
attempt to reopen his claim also includes additional written 
statements prepared by the veteran in which he re-asserts 
that he should be compensated.  His assertions are redundant 
since they mirror the arguments he had made in support of his 
previously denied claim.  While the veteran is competent to 
describe symptoms he was experiencing and which he observed 
during service, his assertions that he has residuals of a 
broken jaw that are due to military service are not helpful 
to the fact-finding process because he is not competent to 
provide evidence that requires medical expertise with respect 
to a dental disability, such as is required when commenting 
on a nexus to military service or to already service-
connected disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); see also Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).

Significantly, the Board finds that, despite having received 
numerous medical records from the Social Security 
Administration (SSA), none of the physicians of record 
provided any evidence different from what was previously 
before the RO in November 1997.  Therefore, the Board finds 
that the newly received evidence does not tend to support the 
veteran's claim in a manner not previously shown.  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  In short, this 
evidence is not new and material as those terms are defined 
by 38 C.F.R. § 3.156(a).  

D.  PUD

With respect to the veteran's claim of service connection for 
PUD, the RO previously denied the veteran's application to 
reopen the claim of entitlement to service connection for PUD 
by rating action of May 1971.  The specified basis for the 
denial of service connection was that any PUD was not shown 
to have been incurred in or aggravated by service, and was 
not related to the veteran's diarrhea or gastrointestinal 
complaints in service.  The RO notified the veteran of that 
decision in June 1971, but he did not initiate a timely 
appeal within the one-year period allowed and, as a result, 
the denial became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.118 (1970).  

As the May 1971 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.118, the claim may now 
be reopened only if new and material evidence has been 
submitted since the last final disallowance-May 1971.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); 
Manio, supra; Smith, supra.

The Board has reviewed the additional evidence received 
subsequent to the May 1971 RO denial and finds that new and 
material evidence has not been received.  (The specified 
basis for the denial of service connection for PUD, then 
characterized as a stomach condition, in May 1971, was that 
no new and material evidence had been presented with a view 
toward established service connection).

The evidence available at the time of the May 1971 denial 
included the veteran's service medical records, private 
treatment records since July 1964, and VA treatment records 
since August 1965.  

When examined by VA in August 1965, the veteran reported that 
he was treated for gastric distress in service.  A diagnosis 
of peptic ulcer, by history, was provided.  

At a special VA examination in August 1965, the veteran 
reported that he had injured his right shoulder during 
service.  He reported that, after service, he was fired from 
the police force in December 1964 and had not finished 
school.  All this anxiety and stress had produced duodenal 
ulcers.  The final diagnosis was acromioclavicular 
separation, right, old.

Correspondence from Dr. S.B., dated in July 1970, indicates 
that the veteran was seen in July 1965 for complaints of 
nausea, and being nervous and tense.  It was noted that the 
veteran was having girlfriend problems.  Dr. S.B. noted that 
upper gastrointestinal series revealed some duodenal spasm 
and irritability but no evidence of an active ulcer.  The 
final diagnosis was duodenitis.  

Correspondence from Dr. G.K., dated in February 1971, 
indicates that the veteran was seen in September 1970.  It 
was noted that, one year and three months after being 
discharged from service, the veteran was x-rayed and these x-
rays revealed a peptic ulcer.  It was Dr. G.K.'s impression 
that the veteran was a social psychopath.  

The veteran submitted his application to reopen his claim of 
service connection for PUD in October 1999.  The additional 
evidence received since the May 1971 RO denial includes 
duplicate copies of his service medical records, SSA records, 
as well as private and VA treatment records..  

A private disability determination examination in October 
1992 reflects that the veteran had a history of ulcer disease 
in the past but that it was asymptomatic at the time.  A 
September 1991 VA examination report includes an assessment 
of past history of PUD.

Although the veteran has provided his own opinion in 
additional written statements regarding the etiology of any 
PUD, there has been no indication in the record that he is 
competent to provide such an opinion as to medical etiology.  
Additionally, his statements as to the existence and etiology 
do not differ from the contentions and evidentiary assertions 
made prior to the May 1971 RO decision.  While the veteran is 
competent to describe symptoms he was experiencing and which 
he observed during service, his assertions that his claimed 
PUD had its onset in service are not helpful to the fact-
finding process because he is not competent to provide 
evidence that requires medical expertise with respect to such 
a disability.  Espiritu, 2 Vet. App. at 494-95; (1992); see 
also Moray, 5 Vet. App. at 214.

The newly received evidence is new in that it was not of 
record at the time of the May 1971 denial, but it is not 
material because it does not address the question of whether 
any PUD had its onset during service or whether PUD became 
manifest during the one-year presumptive period following the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2003).  Instead, the newly received VA and private treatment 
reports show that the veteran continued to have a history of 
PUD, something which was already known at the time of the May 
1971 RO denial.

II.  VCAA

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  38 C.F.R. § 3.159 (2003).  The 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  The RO sent the veteran a letter in 
May 2001 and informed the veteran of what was required of 
him-namely, the need to present new and material evidence in 
order to have VA address the underlying merits of his claim 
for service connection for PUD.  Quartuccio, 16 Vet. App. at 
183.  The RO also sent the veteran a letter in September 2001 
and informed the veteran of what was required of him-namely, 
the need to present new and material evidence in order to 
have VA address the underlying merits of his claim for 
service connection for residuals of a broken jaw.  
Quartuccio, 16 Vet. App. at 183.  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
reopen his claims.  He also has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. at 187.  

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 83 F.3d at 1383-84; 
Butler, 9 Vet. App. at 167.  The VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address any underlying claim until new and 
material evidence has been presented, and because new and 
material evidence has not been received in this case, at 
least with respect to two issues, a remand to have the RO 
address the duty to assist in the context of the veteran's 
applications to reopen would not be appropriate.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for neck 
strain is granted.

New and material evidence having been received, the 
application to reopen a claim of service connection for low 
back strain is granted.

The application to reopen a claim of service connection for 
PUD is denied.

The application to reopen a claim of service connection for 
residuals of a broken jaw is denied.




REMAND

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claims of entitlement to 
TDIU, service connection for neck strain, and service 
connection for residuals of low back strain-in accordance 
with the notice provisions of the VCAA.  On November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law and its 
implementing regulations require that certain notifications 
be made with respect to a claim for VA benefits.  38 C.F.R. 
§ 3.159 (2003).  

As noted above, the implementing regulations are applicable 
to all claims filed on or after the date of enactment of the 
VCAA - November 9, 2000 - or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.  The regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  Quartuccio, 16 Vet. App. at 187. 

Decisions by the United States Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio, 16 
Vet. App. at 183.  It cannot be said, in this case, that VA 
has satisfied its duty to notify the veteran of what is 
needed to substantiate the claims for entitlement to TDIU, 
service connection for neck strain, and service connection 
for low back strain, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, a remand 
is required to provide notice in accordance with the VCAA.  

In the instant case, the Board finds that a remand is 
required for several reasons in addition to providing the 
veteran with notice in accordance with the VCAA.  First, it 
appears that there may be certain medical records that should 
be associated with the claims file.  In a statement received 
in March 1993, the veteran reported that he was originally 
examined at the Kansas City VA Medical Center (VAMC), 
immediately after his discharge from service in 1964 to 1965.  
A review of the record reveals that these VA treatment 
records have not been requested nor associated with the 
claims file.  As these records may be pertinent to the 
veteran's back or neck claim, an effort should be made to 
obtain them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Consequently, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is required.  Id.

Second, it appears that there may be certain private medical 
records that should be associated with the claims file.  In a 
written statement received in August 1990, the veteran 
reported receiving treatment for his back and neck from Dr. 
K.S. from 1965 to 1988, and from a private chiropractor, 
V.S., from 1972 to 1990.  A review of the record further 
reveals that the RO has received some treatment record from 
V.S., but not any records from 1972.  A complete copy of 
treatment records, if available, may be pertinent and should 
be sought.

Third, the Board finds that further development of the 
medical opinion evidence is appropriate with respect to the 
claims of service connection for neck strain and low back 
strain.  This is so because there is a conflict in the 
medical evidence of record regarding the etiology of each 
disability such that it is unclear whether the veteran's 
currently diagnosed disabilities had its onset from the judo 
fall in service at which time the veteran injured his right 
shoulder, or a subsequent post-service event, such as a 1990 
airplane accident or a fall.  In this regard, the Board finds 
that a medical opinion is required to fulfill VA's duty to 
assist.  Therefore, a remand is required to obtain one.  
38 C.F.R. § 19.9 (2003).

The Board lastly notes that a remand is necessary to obtain a 
VA examination to evaluate the veteran's service-connected 
postoperative residuals of an acromioclavicular separation of 
the right shoulder with degenerative changes.  The record 
shows that the last VA examination was conducted in September 
2001; however, the veteran has since complained of increased 
debility.  Under these circumstances, the duty to assist 
includes the duty to provide the veteran with a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (VA should schedule another examination where the 
appellant complained of increased disability two years after 
the last examination).  Consequently, a remand is also 
required for a new VA examination.  38 C.F.R. §§ 3.327, 4.2, 
19.9 (2003).

(The question of entitlement to TDIU is deferred pending 
completion of the development sought in this remand.)

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claims for 
entitlement to TDIU, service 
connection for neck strain, and 
service connection for low back 
strain, and of the information or 
evidence that VA will yet obtain 
with respect to his claims, if any.  
38 C.F.R. § 3.159 (2003).  He should 
be specifically informed that he 
should submit any evidence in his 
possession that pertains to the 
claims on remaining on appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for his back, neck, or 
right shoulder that is not already 
of record.  The RO should ensure 
that all pertinent records of 
private or VA treatment are procured 
for review including Kansas City VA 
medical center records prepared 
since 1964, and all treatments 
records from Drs. K.S. and V.S.  The 
RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
He should be given opportunity to 
provide the records.

3.  The RO should arrange for a VA 
orthopedic examination to determine 
whether the veteran has any neck or 
low back strain attributable to his 
period of military service, and to 
determine the current severity of 
service-connected right shoulder 
disability.  The claims file, along 
with all additional evidence 
obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed neck or low back 
disability.  X-rays of the neck and 
low back should be taken.  The 
examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed neck or low back strain 
originated in, or is otherwise 
traceable to, military service 
rather than to a post-service event 
or injury such as a 1990 airplane 
accident.  (The examiner should note 
the veteran's service medical 
records showing complaints 
pertaining to the back and records 
reflecting his injuries sustained in 
a judo tournament in service, and 
post-service treatment reports 
reflecting complaints related to the 
back and neck.)  The rationale for 
the opinions by the examiner should 
be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, 
the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion 
already of record.

The examiner should also should also 
assess the severity of the veteran's 
service-connected right shoulder 
disability.  The examiner should 
make all findings necessary to 
determine the current severity of 
the right shoulder debility.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).  Any indicated studies 
should be accomplished.  The 
examiner should record the range of 
motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain 
on motion, the examiner should 
indicate the degree of motion at 
which such pain begins.  Any pain 
with motion should be noted.  The 
examiner should indicate whether the 
veteran experiences weakened 
movement, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the veteran is 
examined at a point of maximum 
debility, this should be noted.  The 
examiner should also explain whether 
there is adequate pathology 
demonstrated to support each of the 
veteran's functional losses.  The 
rationale for the opinions of any 
examiner should be explained in 
detail. 

4.  The RO should ensure that the 
examination reports requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claims remaining on 
appeal, including the TDIU claim.  
If any benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  
Additionally, if the veteran does 
not appear for the scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. 
§ 3.655 (2003).  The SSOC should 
contain, among other things, a 
summary of the evidence received 
since the last SSOC was issued.  
38 C.F.R. § 19.31 (2003).  The 
veteran and his representative 
should be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



